 



MTN GLOBAL FUNDING AGREEMENT
Principal Life Insurance Company
711 High Street
Des Moines, Iowa 50392-0001
(515) 247-5111
In consideration of the payment made by, or at the direction of,
Principal Life Income Fundings Trust 2006-72
(the “Agreement Holder”)
of the Net Deposit, as described below, Principal Life Insurance Company
(“Principal Life”) agrees to make payments to the person or persons entitled to
them, subject to the provisions of this funding agreement (this “Agreement”).
This Agreement is delivered in and subject to the laws of the State of Iowa.
This Agreement is issued and accepted subject to all the terms set out in it.
This Agreement is executed by Principal Life at its Corporate Center to take
effect as of the 18th day of October, 2006, which is referred to as the
Effective Date, subject to the receipt by Principal Life or its designee of the
Net Deposit (as set forth in Section 1).

     
/s/ Joyce N. Hoffman
  /s/ Larry Zimpleman
Senior Vice President and
  President and
Corporate Secretary
  Chief Operating Officer

/s/ Jim Madden
 
Registrar
October 18, 2006
 
Date
GLOBAL FUNDING AGREEMENT NO. 4-53908
RESTRICTIONS REGARDING THE TRANSFER OR SALE OF
THIS FUNDING AGREEMENT OR ANY INTEREST HEREIN ARE SET FORTH HEREIN

 



--------------------------------------------------------------------------------



 



FUNDING AGREEMENT   No. 4-53908

     This Agreement is issued in connection with the issuance by the Trust
(specified in the Annex) of Secured Notes (the “Notes”) which are identified in
the annex hereto (the “Annex”) and which are being issued by the Trust pursuant
to the Prospectus dated February 16, 2006, the Prospectus Supplement dated
February 16, 2006, as from time to time amended or supplemented, and the Pricing
Supplement applicable to the Notes (the “Pricing Supplement”). Capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
Notes. Where used in this Agreement, the term “Notes” shall mean the Notes
secured by this Agreement as the same exist on the Effective Date, without
giving effect to any amendments or modifications to said Notes effected or made
after any such Effective Date unless such amendments or modifications to said
Notes have been consented to in writing by Principal Life.

1.   Deposit       Principal Life agrees to accept, and the Agreement Holder
agrees to pay or cause to be paid to Principal Life, for value on the Effective
Date, the Net Deposit (as specified in the Annex). All funds received by
Principal Life under this Agreement shall become the exclusive property of
Principal Life and remain a part of Principal Life’s general account without any
duty or requirement of segregation or separate investment.       This Agreement
shall become effective only upon the receipt by Principal Life or its designee
of the Net Deposit.   2.   Fund       Upon receipt of the Net Deposit, Principal
Life will establish, under this Agreement, a bookkeeping account in the name of
the Agreement Holder, which will evidence Principal Life’s obligations under
this Agreement.       The Deposit deemed received (as specified in the Annex),
(i) less any withdrawals to make payments hereunder and (ii) plus any interest
accrued and premium, if any, pursuant to Section 7, will be referred to as the
“Fund”.       Principal Life is neither a trustee nor a fiduciary with respect
to the Fund.   3.   Purchase of Notes By Principal Life       Principal Life may
purchase some or all of the Notes in the open market or otherwise at any time,
and from time to time. Simultaneously, upon such purchase, (1) the purchased
Notes shall, by their terms become mandatorily redeemable by the Trust as
specified in the related Pricing Supplement, Prospectus Supplement and/or
Prospectus and (2) the Fund under this Agreement shall be permanently reduced by
the same percentage as the principal amount of the Notes so redeemed bears to
the sum of (i) the aggregate principal amount of all Notes issued and
outstanding immediately prior to such redemption and (ii) the principal amount
of the Trust Beneficial Interest related to such Notes. If Principal Life, in
its sole discretion, engages in such open market or other purchases, then the
Trust, the Indenture Trustee in respect of such Notes, and Principal Life shall
take

2



--------------------------------------------------------------------------------



 



    actions (including, in the case of Principal Life, making the payment(s)
necessary to effect the Trust’s redemption of such Notes) as may be necessary or
desirable to effect the cancellation of such Notes by the Trust.   4.   Entire
Agreement       This Agreement and the Annex attached hereto constitute the
entire Agreement.   5.   Representations

  (a)   Each party hereto represents and warrants to the other that as of the
date hereof:

  (i)   it has the power to enter into this Agreement and to consummate the
transactions contemplated hereby;     (ii)   this Agreement has been duly
authorized, executed and delivered, this Agreement constitutes a legal, valid
and binding obligation of each party hereto, and this Agreement is enforceable
in accordance with the terms hereof, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights, and subject as to
enforceability to general principles of equity, regardless of whether
enforcement is sought in a proceeding in equity or at law; and     (iii)   the
execution and delivery of this Agreement and the performance of obligations
hereunder do not and will not constitute or result in a default, breach or
violation of the terms or provisions of its certificate, articles or charter of
incorporation, declaration of trust, by-laws or any agreement, instrument,
mortgage, judgment, injunction or order applicable to it or any of its property.

  (b)   The Trust further represents and warrants to Principal Life that:

  (i)   it is a person other than a natural person and is purchasing this
Agreement for the purpose of providing collateral security for securities
registered with the United States Securities and Exchange Commission;     (ii)  
it has been informed and understands that transfer is restricted by the terms of
this Agreement; and     (iii)   it (a) is solely responsible for determining
whether this Agreement is suitable for the purpose intended; (b) has carefully
read this Agreement (including the Annex) before signing this Agreement; (c) has
had a reasonable opportunity to make such inquiries as it deemed necessary prior
to signing this Agreement; and (d) has received or had access to such additional
information as it deemed necessary in connection with its decision to sign this
Agreement.

3



--------------------------------------------------------------------------------



 



    In performing its obligations hereunder Principal Life is not acting as a
fiduciary, agent or other representative for the Agreement Holder or anyone
else. All representations and warranties made by the Agreement Holder and
Principal Life in this Agreement shall be considered to have been relied upon by
the other in connection with the execution hereof.   6.   Assignment of
Agreement       The following conditions must be satisfied in order to
effectuate any assignment of this Agreement:

  (i)   This Agreement may only be transferred through a book entry system
maintained by Principal Life, or an agent designated by it, within the meaning
of Temporary Treasury Regulations Section 5f.103-1(c) and Treasury Regulations
Section 1.871-14(c)(1)(i).     (ii)   The Agreement Holder, and any assignee,
must comply with applicable securities laws.     (iii)   Principal Life has
consented in writing to the proposed assignment, such consent not to be
unreasonably withheld.     (iv)   Principal Life shall have received from the
proposed assignee a duly executed certificate containing, in substance, the
information, representations, warranties, acknowledgments and agreements set
forth in this Agreement.

    Any attempted sale, transfer, anticipation, assignment, hypothecation, or
alienation not in accordance with this Section 6 shall be void and of no effect.
Until such time, if any, as Principal Life has consented in writing to a
proposed assignment, Principal Life shall not be obligated to make any payments
to or at the direction of anyone other than the person shown on Principal Life’s
books and records as the Agreement Holder. Once the foregoing conditions have
been satisfied with respect to an assignment, the assignee or its successor
shall be deemed to be the sole Agreement Holder for all purposes of this
Agreement and Principal Life shall promptly amend its records to reflect the
assignee’s status as Agreement Holder.   7.   Payments to the Agreement Holder  
    Principal Life shall pay to, or at the direction of, the Agreement Holder by
the date (the “Due Date”) on which any payment becomes due in respect of the
Notes secured by this Agreement (and in any event such period of time prior to
the Due Date as shall be necessary to ensure that the Trust can fulfill its
obligation to make payment in full of all amounts due and payable under the
Notes on the Due Date), an amount in the currency or currencies in which the
Notes are denominated as specified in the Notes equal to the sum of (i) the
amount of principal and/or (as the case may be) interest and/or (as the case may
be) premium falling due in respect of the Notes on such Due Date (the “Notes
Component”) and (ii) the amount of any payments owed by the Trust in respect of
the Trust Beneficial Interest falling due on such date (the “Beneficial Interest
Component”). In the event that Principal Life fails to make payment of any such
amount on or prior to

4



--------------------------------------------------------------------------------



 



    the Due Date, Principal Life shall pay to or at the direction of the
Agreement Holder, on demand by the Agreement Holder, (i) if the failure relates
to the Notes Component, an amount in the currency specified in the Notes equal
to the amount of default interest (or other amount) which becomes due and
payable by the Trust in accordance with the Notes as a consequence of any delay
in the Trust making the relevant payment of principal, interest or premium (as
the case may be) to the holders of the of Notes and (ii) if the failure relates
to the Beneficial Interest Component, such amount or default interest, if any,
determined in the same manner as default interest on the Notes Component.      
Interest shall accrue on the Fund in the same amount and pursuant to the same
terms as interest accrues on the Notes secured by this Agreement and on the
Trust Beneficial Interest related to the Notes.       If any amount is withdrawn
from the Fund in order to make a payment under this Section 7, interest will
cease to be credited with regard to such amount as of the end of the day
immediately preceding the date on which such withdrawal is made.       All
payments made by Principal Life to the Agreement Holder hereunder shall be paid
in same-day, freely transferable funds to such account as has been specified for
such purpose by the Agreement Holder.       Notwithstanding anything to the
contrary in this Section 7, if Principal Life shall, with respect to any
scheduled amount due and payable under any of the Notes, comply in all respects
with the requirements of this Section 7, but an event of default has occurred
with respect to the Notes and as a result payments with respect to the Notes
have been accelerated, otherwise than by reason of any default under this
Agreement by Principal Life, no Event of Default (as defined below) under this
Funding Agreement shall be deemed to have occurred, no payments with respect to
this Agreement shall be accelerated and Principal Life will remain obligated to
make payments under this Agreement as if no event of default had occurred with
respect to the Notes.   8.   Termination of Agreement       Subject to the
provisions of the following paragraph and the Annex, this Agreement shall
terminate and cease to be of any further force or effect on the day and at the
time upon which all amounts have been withdrawn from the Fund pursuant to this
Agreement.       Upon the occurrence of any of the following events (each, an
“Event of Default”) and following a written demand by the Agreement Holder,
Principal Life shall pay to, or at the direction of, the Agreement Holder all
amounts that the Trust is required to pay in such event under the Notes and the
Trust Beneficial Interest:

  (i)   Principal Life’s failure to make any payment of interest, premium (if
applicable) or installment payments (if applicable) in accordance with this
Agreement, if such failure to pay is not corrected within seven (7) Business
Days after such payment becomes due and payable; or

5



--------------------------------------------------------------------------------



 



  (ii)   Principal Life’s failure to make any payment of principal (other than
any installment payment) in accordance with this Agreement, if such failure to
pay is not corrected within one (1) Business Day after such payment becomes due
and payable; or     (iii)   if Principal Life (a) is dissolved (other than
pursuant to a consolidation, amalgamation or merger in which the resulting
entity assumes its obligations); (b) becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due; (c) makes a general assignment, arrangement or composition with
or for the benefit of its creditors; (d) institutes or has instituted against it
an administrative or legal proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any supervision, rehabilitation,
liquidation, bankruptcy or insolvency law or other similar law affecting
creditors’ rights, or a petition is presented for its winding-up or liquidation,
and, in the case of any such proceeding or petition instituted or presented
against it, such proceeding or petition (1) results in a judgment of insolvency
or bankruptcy or the entry of an order for relief or the making of an order for
its rehabilitation, winding-up or liquidation or (2) is not dismissed,
discharged, stayed or restrained in each case within 60 days of the institution
or presentation thereof; (e) has a resolution passed for its rehabilitation,
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger in which the resulting entity assumes the
obligations of Principal Life); (f) seeks or becomes subject to the appointment
of an administrator, supervisor, rehabilitator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets; (g) has a secured party take possession
of all or substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 60 days thereafter; (h) causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in clauses (a) to (g)
(inclusive); or (i) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts.

    Notwithstanding anything to the contrary in this Section 8, if an event
described in clause (iii) above occurs, this Agreement will automatically
terminate and the amount of the Fund will be immediately due and payable by
Principal Life to the Agreement Holder, or the account specified by the
Agreement Holder.       Principal Life will promptly notify the Agreement Holder
and the Rating Agencies in writing of the occurrence of any of (i) through
(iii) above.   9.   Withholding; Additional Amounts       All amounts due in
respect of this Agreement will be made without withholding or deduction for or
on account of any present or future taxes, duties, levies, assessments or

6



--------------------------------------------------------------------------------



 



    other governmental charges of whatever nature imposed or levied by or on
behalf of any governmental authority in the United States unless the withholding
or deduction is required by law, regulation or official interpretation thereof.
Unless otherwise specified in the Annex, Principal Life will not pay any
additional amounts to the Agreement Holder in the event that any withholding or
deduction is so required by law, regulation or official interpretation thereof,
and the imposition of a requirement to make any such withholding or deduction
will not give rise to an Event of Default or any independent right or obligation
to redeem this Agreement.   10.   Currency       Except as may be specifically
noted in the Annex, the Net Deposit and all payments under Section 7 of this
Agreement shall be made using the currency or currencies as specified in the
Notes.   11.   Tax Treatment       Principal Life and the Agreement Holder agree
that this Agreement shall be disregarded for U.S. Federal income tax purposes.
Principal Life and the Agreement Holder further agree that if this Agreement is
not so disregarded, it will and is intended to be treated as a debt obligation
of Principal Life issued in registered form within the meaning of Treasury
Regulations Section 1.871-14(c)(1)(i), except to the extent provided in Treasury
Regulations Section 1.163-5T (or any subsequent similar regulation).   12.  
Amendment and Modification       This Agreement may be amended or modified in
whole or in part, at any time and from time to time, for any period or periods
(a) by mutual written agreement by such officers of Principal Life, the
Agreement Holder and, where such Agreement Holder is the Indenture Trustee upon
an assignment by way of security of this Agreement by the Trust, the Trust and
(b) without the consent of any other person affected thereby.   13.   Notice    
  Except as otherwise provided herein, all notices given pursuant to this
Agreement shall be in writing, and shall either be delivered, mailed or
telecopied to the locations listed below or at such other address or to the
attention of such other persons as such party shall have designated for such
purpose in a written notice complying as to delivery with the terms of this
Section 13. Each such notice shall be effective (i) if given by telecopy, when
transmitted to the applicable number so specified in this Section 13 (if
required herein, such notice shall also be sent by mail, with first class
postage prepaid), (ii) if given by mail, three days after deposit in the mails
with first class postage prepaid, or (iii) if given by any other means, when
actually delivered at such address.

7



--------------------------------------------------------------------------------



 



          If to Principal Life:
 
            Principal Life Insurance Company     711 High Street     Des Moines,
Iowa 50392-0001
 
  Attention:   General Counsel
 
  Telephone:   (515) 247-5111
 
  Telecopy:   (515) 248-3011
 
            Principal Life Insurance Company     711 High Street     Des Moines,
Iowa 50392-0001
 
  Attention:   Jim Fifield, Counsel
 
  Telephone:   (515) 248-9196
 
  Telecopy:   (515) 235-9353
 
        If to the Agreement Holder:
 
            Principal Life Income Fundings Trust 2006-72     c/o U.S. Bank Trust
National Association     100 Wall Street, 16th Floor     New York, NY 10005
 
  Attention:   Thomas E. Tabor
 
  Telephone:   (212) 361-6184
 
  Facsimile:   (212) 809-5459
 
        with a copy to:
 
            Citibank, N.A.     Citibank Agency and Trust     388 Greenwich
Street, 14th Floor     New York, NY 10013
 
       
 
  Attention:   Nancy Forte
 
  Telephone:   (212) 816-5685
 
  Telecopy:   (212) 816-5527

14.   Business Day       For purposes of this Agreement, “Business Day” means
any day that is a Business Day as specified in the Notes or the Indenture.   15.
  Business Day Convention       If the date on which any payment is due to be
made under this Agreement shall occur on a day on which is not a Business Day,
such payment shall be made in accordance with the Business Day Convention as
specified in the Notes or the Indenture.

8



--------------------------------------------------------------------------------



 



16.   Jurisdiction       The parties to this Agreement hereby consent to the
non-exclusive jurisdiction of any State or Federal Court of competent
jurisdiction located within the State of New York, in the Borough of Manhattan,
in connection with any actions or proceedings arising directly or indirectly
from this Agreement.   17.   Waiver       The obligations of Principal Life or
the Agreement Holder under this Agreement may be waived only in writing by the
party to this Agreement whose interests are adversely affected by such waiver.
No failure or delay, on the part of the party adversely affected, in exercising
any right or remedy hereunder shall operate as a waiver thereof.   18.   Tax
Redemption.       If a Tax Event (defined below) occurs, Principal Life will
have the right to redeem this Agreement by giving not less than 30 and no more
than 60 days prior written notice to the Agreement Holder and by paying to the
Agreement Holder an amount equal to the Fund. The term “Tax Event” means that
Principal Life shall have received an opinion of independent legal counsel
stating in effect that as a result of (a) any amendment to, or change (including
any announced prospective change) in, the laws (or any regulations thereunder)
of the United States or any political subdivision or taxing authority thereof or
therein or (b) any amendment to, or change in, an interpretation or application
of any such laws or regulations by any governmental authority in the United
States, which amendment or change is enacted, promulgated, issued or announced
on or after the Effective Date of this Agreement, there is more than an
insubstantial risk that (i) the Trust is, or will be within 90 days of the date
thereof, subject to U.S. federal income tax with respect to interest accrued or
received on this Agreement or (ii) the Trust is, or will be within 90 days of
the date thereof, subject to more than a de minimis amount of taxes, duties or
other governmental charges.

9



--------------------------------------------------------------------------------



 



ANNEX
This Annex will become effective as of the Effective Date, subject to the
requirements of Section 1.

          Trust:   Principal Life Income Fundings Trust 2006-72
 
        Net Deposit:   The Net Deposit is $2,420,550.00.
 
        Deposit:   Regardless of the amount of the Net Deposit, the Deposit is
deemed to be $2,445,015.00.
 
        Bank and Account:   Wells Fargo Bank Iowa, N.A.     ABA No.: XXXXXXXX  
  For credit to Principal Life Insurance Company     Account #XXXXXXXXX
 
        Title of Notes:   Principal Life Income Fundings Trust 2006-72 5.30%
Principal® Life CoreNotes® Due 2011
 
        Survivor’s Option:   Unless this Agreement has been declared due and
payable prior to the Maturity Date of the related Notes by reason of any Event
of Default, or has been previously redeemed or otherwise repaid, the Agreement
Holder may request repayment of this Agreement upon the valid exercise of the
Survivor’s Option in the Notes by the Representative of the deceased Beneficial
Owner of such Notes (a “Survivor’s Option”).
 
            Except as provided below, upon the tender to and acceptance by
Principal Life of this Agreement (or portion thereof) securing the Notes as to
which the Survivor’s Option has been exercised, Principal Life shall repay to
the Agreement Holder the amount of the Fund equal to (i) 100% of the principal
amount of the Notes as to which the Survivor’s Option has been validly exercised
and accepted, plus accrued and unpaid interest on such amount to the date of
repayment, or (ii) in the case of Discount Notes, the Issue Price of the Notes
as to which the Survivor’s Option has been validly exercised and accepted, plus
accrued discount and any accrued and unpaid interest on such amount to the date
of repayment. However, Principal Life shall not be obligated to repay:
 
       
 
  •   more than the greater of $2,000,000 or 2% of the aggregate deposit for all
funding agreement contracts securing all outstanding notes issued under the
Principal® Life CoreNotesSM program as of the end of the most recent calendar
year;

A-1



--------------------------------------------------------------------------------



 



  •   more than $250,000 in aggregate deposit of funding agreement contracts
securing outstanding notes issued under the Principal® Life CoreNotesSM program
as to which the Survivor’s Option has been exercised on behalf of any single
beneficial owner in any calendar year; or     •   more than 2% of the Deposit
under this Agreement which secures the related Notes, as of the end of the most
recent calendar year.

     
 
  Principal Life shall not make repayments pursuant to the Agreement Holder’s
request for repayment upon exercise of the Survivor’s Option in amounts that are
less than $1,000, and, in the event that the limitations described in the
preceding sentence would result in the partial repayment of this Agreement, the
principal amount of this Agreement remaining outstanding after repayment must be
at least $1,000 (the minimum authorized denomination of this Agreement). A
request for repayment by the Agreement Holder upon an otherwise valid election
to exercise the Survivor’s Option may not be withdrawn.
 
   
 
  This Agreement (or portion thereof) accepted for repayment shall be repaid on
the first Interest Payment Date for the related Notes that occurs 20 or more
calendar days after the date of such acceptance.
 
   
 
  In order to obtain repayment of this Agreement (or portion thereof) upon
exercise of the Survivor’s Option, the Agreement Holder must provide to
Principal Life (i) a written request for repayment signed by the Agreement
Holder, and (ii) any additional information Principal Life requires to evidence
satisfaction of any conditions to the repayment of this Agreement (or portion
thereof).

A-2



--------------------------------------------------------------------------------



 



              PRINCIPAL LIFE INSURANCE COMPANY    
 
           
By:
  /s/ Christopher P. Freese        
 
           
 
           
Name:
  Christopher P. Freese        
 
           
 
           
Title:
  Officer        
 
           
 
           
 
            PRINCIPAL LIFE INCOME FUNDINGS TRUST 2006-72    
 
            By:   U.S. Bank Trust National Association,         not in its
individual capacity, but solely in its         capacity as trustee    
 
            By:   Bankers Trust Company, N.A.,         under Limited Power of
Attorney, dated February 16, 2006.    
 
           
 
           
By:
  /s/ Debra Williams        
 
           
 
           
Name:
  Debra Williams        
 
           
 
           
Title:
  Vice President        
 
           

A-3